

 SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT




THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Second Amendment”),
effective as of the 1st day of July, 2005, by and between CHAMPION INDUSTRIES,
INC., a West Virginia corporation, with offices at 2450 First Avenue,
Huntington, West Virginia 25703 (“Borrower”) and UNITED BANK, INC., a West
Virginia state banking corporation, with offices at 2889 Third Avenue,
Huntington, West Virginia 25702 (“UBI”).


WHEREAS, Borrower and UBI executed and delivered on August 1, 2003, a Revolving
Credit Agreement (the “Credit Agreement”); and


WHEREAS, Borrower and UBI executed and delivered effective October 31, 2004, a
First Amendment to Revolving Credit Agreement (“First Amendment”); and


WHEREAS, Borrower and UBI desire to modify and amend Section 1.1 of the Credit
Agreement.


NOW, THEREFORE, in consideration of the mutual and separate agreement,
conditions, covenants and warranties of the parties hereto, and further good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.


Borrower and UBI agree as follows:


1. As of the effective date of this Second Amendment to the Credit Agreement,
Section 1.1 of the Credit Agreement is hereby amended and modified as to the
meaning of “Maturity or Maturity Date” to and shall read as follows:
“Maturity or Maturity Date shall mean July 31, 2008.”


2. The execution and delivery of this Second Amendment has been duly authorized
by any and all necessary action on the part of the Borrower and the Subsidiary
Guarantors, and no authorization, approval or consent by, or filing with any
governmental or public regulatory authority is necessary therefore.


3. All terms and conditions of the (i) Credit Agreement, (ii) First Amendment,
(iii) Revolving Credit Note and (iv) the Subsidiaries Guaranty and (v) all other
documents relating to the transactions contemplated by the Credit Agreement are
and shall remain in full force and effect and shall be binding upon the parties
hereto, it being expressly understood that all such documents are herewith
modified and amended to recognize the new Maturity Date of the Credit Agreement.


4. Borrower and the Subsidiary Guarantors hereby reaffirm all of the terms and
provisions of (i) Credit Agreement, (ii) First Amendment, (iii) Revolving Credit
Note and (iv) the Subsidiaries Guaranty and (v) all other documents relating to
the transactions contemplated by the Credit Agreement.


IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this First Amendment as of the day and year first
above written.
CHAMPION INDUSTRIES, INC.,
a West Virginia corporation


By:  /s/ Todd R. Fry                                                        
     


Print Name: Todd R. Fry
Title: Senior Vice President and Chief Financial Officer


UNITED BANK, INC., a West Virginia
state banking corporation


By:  /s/ Linda J. Pleasants                                                   


Print Name: Linda J. Pleasants
Title: Vice President

--------------------------------------------------------------------------------


 

     WITNESS undersigned signatories to the Subsidiaries Guaranty, herewith
acknowledge and consent to the First Amendment to Revolving Credit Agreement,
effective as of the 1st day of July, 2005, with the intent to be legally bound
hereby.
 
 
 
 
ATTEST:
 
/s/ Toney K. Adkins                                                          
 
 
Print Name: Toney K. Adkins
Title: Vice President
 
INTERFORM CORPORATION
 
 
By:  /s/ Todd R.
Fry                                                              
 
 
Print Name: Todd R. Fry
Title: Vice President and
Chief Financial Officer
 
 
 
ATTEST:
 
/s/ Toney K. Adkins                                                          
 
 
Print Name: Toney K. Adkins
Title: Vice President
 
U.S. TAG & TICKET COMPANY, INC.
 
 
By:  /s/ Todd R.
Fry                                                              
 
 
Print Name: Todd R. Fry
Title: Vice President and
Chief Financial Officer
 
 
 
ATTEST:
 
/s/ Toney K. Adkins                                                          
 
 
Print Name: Toney K. Adkins
Title: Vice President
 
THE CHAPMAN PRINTING COMPANY, INC.
 
 
By:  /s/ Todd R.
Fry                                                              
 
 
Print Name: Todd R. Fry
Title: Vice President and
Chief Financial Officer

 

 

--------------------------------------------------------------------------------


     
    WITNESS undersigned signatories to the Subsidiaries Guaranty, herewith
acknowledge and consent to the First Amendment to Revolving Credit Agreement,
effective as of the 1st day of July, 2005, with the intent to be legally bound
hereby.
 
 
 
ATTEST:
 
/s/ Toney K. Adkins                                                          
 
 
Print Name: Toney K. Adkins
Title: Vice President
 
STATIONERS, INC.
 
 
By:  /s/ Todd R.
Fry                                                              
 
 
Print Name: Todd R. Fry
Title: Vice President and
Chief Financial Officer
 
 
 
ATTEST:
 
/s/ Toney K. Adkins                                                          
 
 
Print Name: Toney K. Adkins
Title: Vice President
 
DONIHE GRAPHICS, INC.
 
 
By:  /s/ Todd R.
Fry                                                             
 
 
Print Name: Todd R. Fry
Title: Vice President and
Chief Financial Officer
 
 
 
ATTEST:
 
/s/ Toney K. Adkins                                                          
 
 
Print Name: Toney K. Adkins
Title: Vice President
 
THE MERTEN COMPANY
 
 
By:  /s/ Todd R.
Fry                                                              
 
 
Print Name: Todd R. Fry
Title: Vice President and
Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------


 
     WITNESS undersigned signatories to the Subsidiaries Guaranty, herewith
acknowledge and consent to the First Amendment to Revolving Credit Agreement,
effective as of the 1st day of July, 2005, with the intent to be legally bound
hereby.
 
 
ATTEST:
 
 
/s/ Toney K. Adkins                                                          
 
 
Print Name: Toney K. Adkins
Title: Vice President
 
BOURQUE PRINTING, INC.
 
 
By:  /s/ Todd R.
Fry                                                              
 
 
Print Name: Todd R. Fry
Title: Vice President and
Chief Financial Officer
 
 
ATTEST:
 
 
/s/ Toney K. Adkins                                                          
 
 
Print Name: Toney K. Adkins
Title: Vice President
 
SMITH & BUTTERFIELD CO., INC.
 
 
By:  /s/ Todd R.
Fry                                                              
 
 
Print Name: Todd R. Fry
Title: Vice President and
Chief Financial Officer
 
 
ATTEST:
 
 
/s/ Toney K. Adkins                                                          
 
 
Print Name: Toney K. Adkins
Title: Vice President
 
DALLAS PRINTING COMPANY, INC.
 
 
By:  /s/ Todd R.
Fry                                                             
 
 
Print Name: Todd R. Fry
Title: Vice President and
Chief Financial Officer

 
 

--------------------------------------------------------------------------------


      
    WITNESS undersigned signatories to the Subsidiaries Guaranty, herewith
acknowledge and consent to the First Amendment to Revolving Credit Agreement,
effective as of the 1st day of July, 2005, with the intent to be legally bound
hereby.
 
 
ATTEST:
 
 
/s/ Toney K. Adkins                                                          
 
 
Print Name: Toney K. Adkins
Title: Vice President
 
CAROLINA CUT SHEETS, INC.
 
 
By:  /s/ Todd R.
Fry                                                              
 
 
Print Name: Todd R. Fry
Title: Vice President and
Chief Financial Officer
 
 
 
ATTEST:
 
 
/s/ Toney K. Adkins                                                          
 
 
Print Name: Toney K. Adkins
Title: Vice President
 
CHMP LEASING, INC.
 
 
By:  /s/ Todd R.
Fry                                                              
Print Name: Todd R. Fry
Title: Vice President and
Chief Financial Officer
 
 
ATTEST:
 
 
/s/ Toney K. Adkins                                                          
 
 
Print Name: Toney K. Adkins
Title: Vice President
 
BLUE RIDGE PRINTING COMPANY, INC.
 
 
By:  /s/ Todd R.
Fry                                                              
 
 
Print Name: Todd R. Fry
Title: Vice President and
Chief Financial Officer

 

 

--------------------------------------------------------------------------------



 
      WITNESS undersigned signatories to the Subsidiaries Guaranty, herewith
acknowledge and consent to the First Amendment to Revolving Credit Agreement,
effective as of the 1st day of July, 2005, with the intent to be legally bound
hereby.
 
 
ATTEST:
 
 
/s/ Toney K. Adkins                                                          
 
 
Print Name: Toney K. Adkins
Title: Vice President
 
ROSE CITY PRESS
 
 
By:  /s/ Todd R.
Fry                                                              
 
 
Print Name: Todd R. Fry
Title: Vice President and
Chief Financial Officer
 
 
 
ATTEST:
 
 
/s/ Toney K. Adkins                                                          
 
 
Print Name: Toney K. Adkins
Title: Vice President
 
CAPITAL BUSINESS EQUIPMENT, INC.
 
 
By:  /s/ Todd R.
Fry                                                              
Print Name: Todd R. Fry
Title: Vice President and
Chief Financial Officer
 
 
 
ATTEST:
 
 
/s/ Janet S. Carter                                                          
 
 
Print Name: Janet S. Carter
Title: Assistant Secretary
 
DIEZ BUSINESS MACHINES, INC.
 
 
By:  /s/ Todd R.
Fry                                                              
Print Name: Todd R. Fry
Title: Vice President and 
Chief Financial Officer



 

--------------------------------------------------------------------------------


 
     WITNESS undersigned signatories to the Subsidiaries Guaranty, herewith
acknowledge and consent to the First Amendment to Revolving Credit Agreement,
effective as of the 1st day of July, 2005, with the intent to be legally bound
hereby.
 
 
ATTEST:
 
 
/s/ Toney K. Adkins                                                          
 
 
Print Name: Toney K. Adkins
Title: Vice President
 
TRANSDATA SYSTEMS, INC.
 
 
By:  /s/ Todd R.
Fry                                                              
 
 
Print Name: Todd R. Fry
Title: Vice President and
Chief Financial Officer
 
 
ATTEST:
 
 
/s/ Toney K. Adkins                                                          
 
 
Print Name: Toney K. Adkins
Title: Vice President
 
INDEPENDENT PRINTING SERVICE, INC.
 
 
By:  /s/ Todd R.
Fry                                                              
 
 
Print Name: Todd R. Fry
Title: Vice President and
Chief Financial Officer
 
 
ATTEST:
 
 
/s/ Toney K. Adkins                                                          
 
 
Print Name: Toney K. Adkins
Title: Vice President
 
THOMPSON'S OF MORGANTOWN, INC.
 
 
By:  /s/ Todd R.
Fry                                                              
 
 
Print Name: Todd R. Fry
Title: Vice President and
Chief Financial Officer



ATTEST:
 
 
/s/ Toney K. Adkins                                                          
 
 
Print Name: Toney K. Adkins
Title: Vice President
 
SYSCAN CORPORATION
 
 
By:  /s/ Todd R.
Fry                                                              
 
 
Print Name: Todd R. Fry
Title: Secretary

 
